     CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 1 of 28




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

SYT SOLUTIONS, LLC, BRIAN LINDEMANN,
and KRIS LINDEMANN                                 No. 20-794 (JRT/KMM)

                              Plaintiffs,

v.                                               MEMORANDUM OPINION
                                                 AND ORDER GRANTING IN
CRIS BURGER, LISA BURGER, DAVID                 PART AND DENYING IN PART
MCGOWAN, THE ADVANTAGE                            MOTIONS TO DISMISS
COMPANIES, INC., and ADVANTAGE TAPE
RECEIVABLES, INC.

                            Defendants.


     Dwight G. Rabuse, James D. Kremer, and Jorgen M. Lervick, DEWITT LLP,
     2100 AT&T Tower, 901 Marquette Avenue, Minneapolis, MN 55402, for
     plaintiffs.

     Daniel M. Gallatin, GALLATIN LAW, PLLC, 5665 147th Street North, P.O. Box
     167, Hugo, MN 55038, for defendants Cris Burger and The ADvantage
     Companies, Inc.

     Jeffrey A. Olson, JEFFREY A. OLSON, PLLC, 7831 Glenroy Road, Suite 185,
     Edina, MN 55439, for defendant Lisa Burger.

     Michael J. Tomsche, TOMSCHE, SONNESYN & TOMSCHE, P.A., 8401 Golden
     Valley Road, Suite 250, Minneapolis, MN 55427, for defendant David
     McGowan.

     Brandon M. Schwartz and Michael D. Schwartz, SCHWARTZ LAW FIRM, 600
     Inwood Avenue North, Suite 130, Oakdale, MN 55128, for defendant
     Advantage Tape Receivables, Inc.
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 2 of 28




      Plaintiffs SYT Solutions, LLC, Brian Lindemann, and Kris Lindemann (collectively

“Plaintiffs”) have brought this action related to their purchase of Defendant Advantage

Tape Receivables, f/k/a Advantage Tape Advertising. Defendants Cris Burger and Lisa

Burger are former owner-shareholders of Advantage; Defendant The ADvantage

Companies is a new company incorporated by Cris Burger in 2019; and Defendant David

McGowan is a former Advantage salesperson, former independent contractor with SYT,

and currently affiliated with ADvantage.

      Plaintiffs’ Complaint contains fifteen counts, including contractual breach, unjust

enrichment, quantum meruit, negligent misrepresentation, fraud, deceptive trade

practices, Lanham Act violations, and RICO violations, and seeks declaratory judgment.

Defendants have filed four separate Motions to Dismiss, pursuant to Federal Rules of Civil

Procedure 12(b)(6) and 12(b)(1). The Court finds that Plaintiffs have not met their

pleading burden with respect to their RICO claims and some of their common law and

contract claims. However, because Plaintiffs have plausibly alleged violations of the

Lanham Act and other trademark infringement claims, and have met their burden with

respect to other breach of contract and common law claims, the Court will grant in part

and deny in part each of the pending Motions.




                                           -2-
        CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 3 of 28




                                      BACKGROUND


I.     FACTUAL BACKGROUND

       Advantage Tap Receivables, f/k/a Advantage Tape Advertising (“ATA”), is a

Nebraska corporation in the business of selling advertising that appears on the back of

receipt tape in grocery stores and other businesses. (Compl. ¶ 8, Mar. 24, 2020, Docket

No. 1.) ATA has two types of customers: those who advertise on store receipt tapes and

the stores whose receipt tapes feature the advertisements. (Id. at 1.) Defendants Cris

Burger and Lisa Burger (“the Burgers”), were the owner-shareholders of ATA. (Id. ¶ 9.)

David McGowan was ATA’s Senior Executive Marketing Director and a key ATA

salesperson. (Id. at 2; id. ¶ 141.)

       In 2017, Cris Burger approached Plaintiff Brian Lindemann about Lindemann

purchasing ATA. (Id. ¶ 12.) Cris Burger expressed that he was interested in selling the

business due to his fraught relationship with his ex-spouse and co-owner Lisa Burger. (Id.)

He represented to Brian and his spouse Kris Lindemann (“the Lindemanns”) that Lisa had

obtained a restraining order impairing Cris’s ability to effectively manage the company,

but that ATA was an otherwise successful business with a solid customer base. (Id. ¶¶ 12,

14.)

       Prior to and during the negotiation process, the Lindemanns conducted a due

diligence investigation of ATA, which included review of ATA’s income statements,

balance sheets, bank statements, tax returns, revenue history and gross revenue reports,

                                            -3-
        CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 4 of 28




and a limited review of advertising sales. (Id. ¶¶ 26–28.) Plaintiffs allege that the Burgers

made false statements during these discussions and concealed material information that

led Plaintiffs to erroneously believe that ATA was “a legally operating, financially sound,

and stable business which, if purchased by the Lindemanns, would provide the

Lindemanns with a positive financial return.” (Id. ¶ 15.) The Lindemanns state that they

reasonably believed that the Burgers provided them with all material information

relevant to their interests in purchasing ATA’s assets and that all information provided by

the Burgers was accurate. (Id. ¶ 29.)

       In the months following Cris Burger’s initial outreach, the Lindemanns made

several offers to purchase ATA. (Id. ¶ 16.) The Lindemanns formed Plaintiff SYT Solutions,

LLC (“SYT”) to act as the purchaser of ATA, and secured financing. (Id. ¶¶ 30, 31.) In

October 2017, the Burgers, ATA, and SYT executed an Asset Purchase Agreement

(“Agreement”). (Compl., Ex. B (“Agreement”), Mar. 24, 2020, Docket No. 1-2.) The

Agreement covered the sale of all ATA’s tangible personal property, interests in customer

contracts, assignable licenses, physical property, as well as all Intellectual Property and

associated goodwill. (Id. at § 1.) In exchange, Purchasers would pay $1,570,885.00 for

the assets in two parts—$1,010,000.00 at closing and the remaining $560,885.00 via a

Promissory Note, (Compl. ¶ 47), for which Brian Lindemann provided a Personal

Guaranty, (Agreement § 2.1(c).)




                                             -4-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 5 of 28




      The Agreement names ATA as “Seller,” Cris and Lisa Burger as “Shareholders,” and

SYT, care of Brian Lindemann, as the “Purchaser.” (Id. at 15–16.) The Agreement includes

a series of representations and warranties made by the Seller related to the organization

and good standing of ATA, legal status, financial information, customer accounts, and

ownership by Shareholders. (Id. § 7.) Section 7.12 of the Agreement states:

             Seller has not withheld any material facts relating to the
             Assets from the Purchasers. No representation or warranty in
             this Agreement contains any untrue statement of a material
             fact or omits or will omit to state any material fact required
             herein or therein or necessary to make the statements herein
             or therein not misleading.
(Id.§ 7.12.) The Agreement also includes indemnification clauses that bind both the Seller

(ATA) and the Purchaser (SYT), (id. § 8), and requires Shareholders Cris Burger and Lisa

Burger to sign Non-Compete Agreements, (id. § 9.1.)

      The Non-Compete Agreements (“NCA”) obligate Cris Burger and Lisa Burger to not

compete against SYT for a period of four years. (Compl. ¶¶ 48–52; Compl., Ex. C (“C.

Burger NCA”), Mar. 24, 2020, Docket No. 1-3; Compl., Ex. D (“L. Burger NCA”), Mar. 24,

2020, Docket No. 1-4.) Both contracts also include a clause which provides that the NCAs

terminate automatically if SYT defaults on the Promissory Note. (C. Burger NCA § 2; L.

Burger NCA § 2.) The Promissory Note defines an “event of default” to include “failure to

make the payment of principal and/or interest when due.” (L. Burger Aff. ¶ 11, Ex. 9

(“Promissory Note”) ¶ 2, May 7, 2020, Docket No. 28-10.) According to the terms of the

Promissory Note, payments were due on the 25th day of each month after the closing date

                                           -5-
        CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 6 of 28




until November 25, 2021. (Promissory Note ¶ 1.) In addition to the NCA, Cris Burger

executed an Independent Contractor Agreement under which he would continue to

procure advertising contracts for SYT. (Compl. ¶ 62, Ex. E (“C. Burger ICA”) § 1, March 24,

2020, Docket No. 1-5.)

        After the closing on the sale of ATA’s assets, Plaintiffs allege that they discovered

multiple misrepresentations that Defendants Cris Burger, Lisa Burger, and ATA made,

including the Burgers’ failure to disclose relevant financial documents and

communications reflecting ATA’s lost profits, low value, and limited opportunities for

customer growth in key areas. (Compl. ¶¶ 80–110.) Plaintiffs further allege that Cris

Burger, Lisa Burger, and ATA made deliberate misrepresentations regarding cost

increases for thermal paper and the level of competition in the industry. (Id. ¶¶ 111–

140.)

        Plaintiffs claim that after closing they also uncovered evidence of fraudulent and

deceptive sales practices by McGowan, through which McGowan and the Burgers had

inflated ATA’s sales numbers and alienated customers. (Id. ¶¶ 161–163.) Plaintiffs allege

that McGowan fraudulently induced customers to enter into long-term advertising

contracts or caused customers with short-term contracts to believe that they were

responsible for long-term contracts and added unauthorized charges to customers’ bills.

(Id. ¶¶ 141–159, 236.) According to Plaintiffs, the Burgers knew of and potentially

encouraged these practices, but concealed information about McGowan’s behavior and


                                             -6-
        CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 7 of 28




customer complaints, to Plaintiffs’ detriment. (Id. ¶¶ 162–165.) After SYT implemented

policy changes due to customers complaints, McGowan resigned, and Plaintiffs allege that

advertising sales have significantly dropped. (Id. ¶ 166.)

       Plaintiffs further allege that, from 2018 on, Cris Burger shared proprietary SYT

information and coordinated with McGowan to compete against SYT. (Id. ¶¶ 168–174.) 1

In or about July 2019, Cris Burger incorporated Defendant ADvantage Companies, Inc., a

Minnesota corporation. (Compl. ¶ 56.) Plaintiffs allege that McGowan is now acting as a

sales representative for ADvantage, and that he and Cris Burger have been falsely

presenting ADvantage as a continuation of ATA in order to defraud SYT customers and

impermissibly compete against SYT. (Id. ¶¶ 175–180.) Plaintiffs further allege that

through this scheme, Cris Burger, McGowan, and ADvantage have misappropriated the

trademarks that SYT purchased from ATA. (Id. ¶¶ 175–180, 269.)

       On August 1, 2018, ATA sent notice that SYT was in default under the terms of the

Promissory Note and reiterated the ten-day deadline to cure the default. (L. Burger Aff.




1 Prior to August 2018, Plaintiffs allege that on one occasion in November 2017, Cris Burger
shared information about SYT’s thermal paper price increases with a competitor and on another
occasion in April 2018, shared a PDF of five ads with a different competitor; Plaintiffs also allege
that Cris Burger asked Brian Lindemann about pursuing a part-time advertising venture in April
2018, but Lindemann declined. (Compl. ¶¶ 168–170.) Plaintiffs also allege that Lisa Burger
impermissibly shared a proprietary report detailing SYT advertisers’ buying history with Cris
Burger in July 2018, though Cris Burger was still working for SYT as an independent contractor at
that time. (Id. ¶¶ 67, 171.)

                                                -7-
        CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 8 of 28




¶ 12, Ex. 10, May 7, 2020, Docket No. 28-11.) 2 Plaintiffs do not dispute that they are in

default on the Promissory Note.


II.    PROCEDURAL HISTORY

       Plaintiffs filed a Complaint against ATA, Cris Burger, Lisa Burger, David McGowan,

and ADvantage on March 24, 2020. 3 Plaintiffs brought claims for breach of the asset

purchase agreement contract, unjust enrichment, quantum meruit, breach of non-

competition agreements, breach of warranty, negligent misrepresentation, fraud or

intentional misrepresentation, Racketeer Influenced and Corrupt Organizations Act

(“RICO”) violations, common law trademark infringement, federal unfair competition,

false designation of origin, passing off and false advertising (“Lanham Act” violations),

tortious interference with contract, Minnesota Deceptive Trade Practices Act (“MDTPA”)

violations, and breach of warranty to indemnify claims, and stated that Plaintiffs are

entitled to declaratory judgement. (Compl. ¶¶ 183–294.)




2Though they were not attached to the Complaint, the Court considers the Promissory Note and
Notice of Default to be necessarily embraced by the pleadings because these documents create
conditions for contracts that are central to the dispute, including the Agreement and NCAs.
Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (“Documents necessarily
embraced by the pleadings include ‘documents whose contents are alleged in a complaint and
whose authenticity no party questions, but which are not physically attached to the pleading.’”
(quoting Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831 (8th Cir. 2003))).
3 There is also an active state court proceeding related to this dispute. On March 27, 2020, ATA
initiated an action against SYT and Brian Lindemann in Minnesota state court for failure to make
payments on the Promissory Note. (Henn. Cty. Dist. Ct., Case No. 27-CV-20-4912).

                                              -8-
        CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 9 of 28




       Defendants filed four separate Motions to Dismiss, each asserting failure to state

a claim upon which relief can be granted under Rule 12(b)(6) 4 and lack of subject matter

jurisdiction under Rule 12(b)(1). 5 (ATA Mot. Dismiss, April 13, 2020, Docket No. 8; L.

Burger Mot. Dismiss, May 7, 2020, Docket No. 26; C. Burger and ADvantage Mot. Dismiss,

May 8, 2020, Docket No. 34; McGowan Mot. Dismiss, June 16, 2020, Docket No. 56.)

Because McGowan’s Motion was filed after he filed an Answer and Crossclaims, (see

McGowan Ans. & Crosscls., May 8, 2020, Docket No. 33), the Court will treat it as a motion

for judgment on the pleadings.


                                           DISCUSSION


I.     STANDARD OF REVIEW

       In reviewing a motion to dismiss under Rule of Civil Procedure 12(b)(6), the Court

considers all facts alleged in the complaint as true to determine if the complaint states a

“claim to relief that is plausible on its face.” See e.g. Braden v. Wal-Mart Stores, Inc., 585,

594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). To survive a




4 Defendants ATA and McGowan file their respective Motions based on Rule 12(b)(7), however
their arguments in support focus on Rule 12(b)(6). Accordingly, the Court will treat both as
12(b)(6) Motions.
5 The Court may retain jurisdiction over related state law claims after dismissing all claims over
which the Court had original jurisdiction under 28 U.S.C. § 1367(c)(3). However, because the
Court will not dismiss all federal claims in this matter and because the Court has broad discretion
in determining whether to exercise supplemental jurisdiction, the Court finds Defendants’
12(b)(1) challenges unavailing. See Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 359 (8th Cir. 2011).

                                                -9-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 10 of 28




motion to dismiss, a complaint must provide more than “‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action[.]’” Iqbal, 556 U.S. at 678

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Although the Court accepts

the complaint’s factual allegations as true, it is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quotation

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of the line between possibility

and plausibility,” and therefore must be dismissed. Id. (quotation omitted). The Court

construes the complaint in the light most favorable to the plaintiff, drawing all inferences

in their favor. Ashley Cty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009). When

evaluating the merits of a motion for judgment on the pleadings pursuant to Rule of Civil

Procedure 12(c), the Court applies the same legal standard as a motion to dismiss for

failure to state a claim under Rule 12(b)(6). Id.

              Claims that sound in fraud are subject to heightened pleading standards

under Rule 9(b), and “must state with particularity the circumstances constituting fraud

or mistake.” Fed. R. Civ. P. 9(b). Defendants must be able to “respond specifically, at an

early stage of the case, to potentially damaging allegations of immoral and criminal

conduct.” Abels v. Farmers Commodities Corp., 259 F.3d 910, 920 (8th Cir. 2001). “Where


                                            -10-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 11 of 28




multiple defendants are asked to respond to allegations of fraud, the complaint should

inform each defendant of the nature of his alleged participation in the fraud.”

Streambend Props. II, LLC v. Ivy Tower Minneapolis, LLC, 781 F.3d 1003, 1013 (8th Cir. 2015)

(quoting DiVittorio v. Equidyne Extractive Indus., Inc., 822 F.2d 1242, 1247 (2d Cir. 1987)).

In other words, “the complaint must identify the ‘who, what, where, when, and how’ of

the alleged fraud.” United States ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d 552, 556

(8th Cir. 2006) (citation omitted).


II.    RICO CLAIMS (COUNT NINE) – ALL DEFENDANTS

       The Racketeer Influenced Corrupt Organizations (“RICO”) Act makes it unlawful

“for any person employed by or associated with any enterprise engaged

in . . . interstate . . . commerce, to conduct or participate, directly or indirectly, in the

conduct of such enterprise’s affairs through a pattern of racketeering activity.” 18 U.S.C.

§ 1962(c). A civil RICO claim has four elements: that defendants engaged in “(1) conduct

(2) of an enterprise; (3) through a pattern (4) of racketeering activity.” H & Q Props., Inc.

v. Doll, 793 F.3d 852, 856 (8th Cir. 2015) (quoting Nitro Distrib. Inc. v. Alticor, Inc., 565 F.3d

417 (8th Cir. 2009)). “Racketeering (predicate) acts include money laundering, mail fraud,

and wire fraud.” Aguilar v. PNC Bank, NA, 853 F.3d 390, 402 (8th Cir. 2017) (citing RJR

Nabisco, Inc. v. European Community, 136 S. Ct. 2090, 2105 (2016)). These elements must

be pleaded with respect to each Defendant. Craig Outdoor Advert. v. Viacom Outdoor,

Inc., 528 F.3d 1001, 1027 (8th Cir. 2008).

                                              -11-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 12 of 28




       A.     Conduct

       The “conduct” element of RICO claims “authorize[s] recovery only against

individuals who ‘participate in the operation or management of the enterprise itself.’”

Handeen v. Lemaire, 112 F.3d 1339, 1347 (8th Cir. 1997) (quoting Reves v. Ernst & Young,

507 U.S. 170, 185 (1993)). “An enterprise is ‘operated’ not just by upper management

but also by lower rung participants in the enterprise who are under the direction of upper

management. An enterprise also might be ‘operated’ or ‘managed’ by others ‘associated

with’ the enterprise who exert control over it as, for example, by bribery.” Id. at 1348

(quoting Reves, 507 U.S. at 184).

       The Complaint alleges two sets of facts that Plaintiffs argue together state a claim

of impermissible conduct under RICO. First, that Defendants Cris Burger, Lisa Burger, and

ATA committed fraud by making intentionally false material representations about ATA

to Plaintiffs prior to the sale, including concealing allegedly fraudulent sales practices by

Defendant McGowan. Second, that Defendants Cris Burger and McGowan created

ADvantage and conspired to defraud SYT customers into doing business with ADvantage

instead of with SYT.


       B.     Enterprise

       An “enterprise” refers generally to “the vehicle through which the unlawful pattern

of racketeering activity is committed.” Nat’l Org. for Women, Inc. v. Scheidler, 510 U.S.

249, 259 (1994).       RICO broadly defines “enterprise” to “includ[e] any individual,


                                            -12-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 13 of 28




partnership, corporation, association, or other legal entity, and any union or group of

individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). To allege

an enterprise in the Eighth Circuit, Plaintiffs must show: “(1) a common or shared

purpose; (2) some continuity of structure and personnel; and (3) an ascertainable

structure distinct from that inherent in a pattern of racketeering.” Handeen, 112 F.3d at

1351. Plaintiffs allege that ATA, Cris Burger, Lisa Burger, and later McGowan and

ADvantage, collectively formed an “association-in-fact” enterprise. An association-in-fact

enterprise requires three structural features: “a purpose, relationships among those

associated with the enterprise, and longevity sufficient to permit these associates to

pursue the enterprise’s purpose.” Boyle v. U.S., 556 U.S. 938, 946 (2009).

       Plaintiffs allege that Defendants ATA, Cris Burger, Lisa Burger, McGowan, and

ADvantage had a common purpose of defrauding Plaintiffs and thereby enriching

Defendants. However, Plaintiffs’ allegations of pre-sale misrepresentations implicate

only Lisa Burger, Cris Burger, and ATA; fraudulent activity after the sale is plausibly alleged

only as to Cris Burger, David McGowan, and ADvantage. As such, the singular common

thread between the unlawful acts alleged prior to the sale, during negotiations, and after

the sale is Cris Burger. 6 One person who straddles various allegedly fraudulent activities

is insufficient to establish a continuous association-in-fact enterprise.




6 Plaintiffs argue that there was continuity because Defendants as a whole were engaged in
allegedly fraudulent acts before, during, and after the sale. However, continuity of structure to
                                              -13-
        CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 14 of 28




       C.       Pattern

       “A pattern is shown through two or more related acts of racketeering activity that

‘amount to or pose a threat of continued criminal activity.’” Nitro Distrib., Inc., 565 F.3d

at 428 (quoting Wisdom v. First Midwest Bank, 167 F.3d 402, 406 (8th Cir. 1999)).

Plaintiffs must establish either that “multiple predicate acts occur[ed] over a substantial

period of time (closed-end continuity)” or that “the alleged predicate acts threaten to

extend into the future (open-ended continuity).” Craig Outdoor Advert., Inc., 528 F.3d at

1028. The Eighth Circuit has held that closed-end continuity “can be shown by related

acts continuing over a period of time lasting at least one year.” Crest Constr. II, Inc. v.

Doe, 660 F.3d 346, 357 (8th Cir. 2011) (quoting United States v. Hively, 437 F.3d 752, 761

(8th Cir. 2006)).

       As noted above, Plaintiffs have only supplied conclusory statements that specific

Defendants were involved in the various stages of fraudulent activity. The facts as

pleaded demonstrate relatively distinct nodes of activity involving different actors,

bridged only by Cris Burger. Accordingly, Plaintiffs have not demonstrated the existence

of a pattern.




prove an enterprise is different from continuity to prove the pattern element of a RICO claim.
The pattern element relates to a pattern of conduct over time, whereas “[c]ontinuity of structure
exists where there is an organizational pattern. . . . [T]he determinative factor [for continuity-of-
personnel] is whether the associated ties of those charged with a RICO violation amount to an
organizational pattern.” Handeen v. Lemaire, 112 F.3d 1339, 1351 (8th Cir. 1997) (quoting United
States v. Kragness, 830 F.2d 842, 856 (8th Cir. 1987)).

                                                -14-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 15 of 28




       D.     Racketeering Activity

       Racketeering activity includes any act which is indictable under 18 U.S.C. § 1341,

relating to mail fraud, or § 1343, relating to wire fraud. Section 1341 provides penalties

for anyone who uses the Postal Service for the purpose of executing or attempting to

execute “any scheme or artifice to defraud, or for obtaining money or property by means

of false or fraudulent pretenses, representations, or promises.” 18 U.S.C. § 1341. Section

1343 includes the same elements, but through interstate telephone call or electronic

communication. Id. § 1343. “When pled as RICO predicate acts, mail and wire fraud

require a showing of: (1) a plan or scheme to defraud, (2) intent to defraud, (3) reasonable

foreseeability that the mail or wires will be used, and (4) actual use of the mail or wires

to further the scheme.” H & Q Props., Inc., 793 F.3d at 856–57 (quoting Wisdom v. First

Midwest Bank, of Poplar Bluff, 167 F.3d 402, 406 (8th Cir. 1999)).

       Defendants used email and telephone to communicate with Plaintiffs and third

parties and Plaintiffs allege that some of these communications contained false or

misleading information. However, the closest Plaintiffs come to sufficiently alleging a

scheme to commit mail or wire fraud is McGowan’s purportedly fraudulent interactions

with ATA customers, some of which occurred via telephone or email. As Plaintiffs

acknowledge in their briefing, they lack standing to bring claims on the customers’ behalf,

so they argue instead that Defendants’ failure to disclose these sales practices are the

RICO predicate acts, despite providing very limited facts to suggest that other Defendants



                                           -15-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 16 of 28




utilized the mail or wires in service of this mission. Accordingly, Plaintiffs’ “allegations

fall . . . short of establishing mail or wire fraud.” H & Q Properties, Inc., 793 F.3d at 857.

       In sum, RICO was not intended to apply to “ordinary commercial fraud,” Craig

Outdoor Advert., Inc., 528 F.3d at 1029.            Nor does it apply to “all instances of

wrongdoing.” Crest Constr. II, Inc., 660 F.3d at 353 (quoting Gamboa v. Velez, 457 F.3d

703, 705 (7th Cir.2006)). Plaintiffs fail to allege facts consistent with the existence of an

enterprise or the “organized, long-term, habitual criminal activity” characteristic of a RICO

claim. Crest Constr. II, Inc., 660 F.3d at 353. In addition, Plaintiffs have not pled their

various RICO allegations with the particularity required of Rule 9(b) as to all Defendants.

The Court will therefore dismiss with prejudice Plaintiffs’ RICO Claims in Count Nine.


III.   LANHAM ACT CLAIMS (COUNT ELEVEN) – C. BURGER, MCGOWAN, &
       ADVANTAGE

       Section 1125(a) of the Lanham Act creates a civil remedy for a party harmed by a

person who uses in commerce, “any word, term, name” or “any false designation of

origin . . . or misleading representation of fact” that is likely to cause confusion or mistake

or “deceive as to the affiliation, connection, or association of such person with another

person[.]” 15 U.S.C. § 1125(a)(1). “A claim of trademark infringement under the Lanham

Act requires ownership of a valid trademark and a likelihood of confusion between the

registered mark and the alleged infringing use by the defendant.” Safeway Transit, LLC v.

Disc. Party Bus, Inc., 334 F. Supp. 3d 995, 1003–04 (D. Minn. 2018), aff’d 954 F.3d 1171



                                             -16-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 17 of 28




(8th Cir. 2020) (quoting Plasti Dip Int’l, Inc. v. Rust-Oleum Brands Co., No. 14-1831, 2014

WL 7183789 at *2 (D. Minn. Dec. 16, 2014).

       To determine the likelihood of confusion, the Court considers six factors: “(1) the

strength of the trademark owner’s mark; (2) the similarity between the trademark

owner’s mark and the alleged infringing mark; (3) the degree to which the allegedly

infringing services competes with the trademark owner’s services; (4) the alleged

infringer’s intent to confuse the public; (5) the degree of care reasonably expected of

potential customers; and (6) evidence of actual confusion.” Cmty. of Christ Copyright

Corp. v. Devon Park Restoration Branch of Jesus Christ’s Church, 634 F.3d 1005, 1009 (8th

Cir. 2011). “[N]o one factor controls, and because the inquiry is inherently case-specific,

different factors may be entitled to more weight in different cases.” Id. (quoting Kemp v.

Bumble Bee Seafoods, Inc., 398 F.3d 1049, 1053 (8th Cir. 2005).

       The assets that SYT acquired in the sale included all intellectual property,

copyrights, trademarks, trade dress and trade names, business names, and associated

goodwill. (Agreement § 1.1(d).) Plaintiffs argue that these assets include “the marks

ADVANTAGE, ADVANTAGE TAPE, and ADVANTAGE TAPE ADVERTISING.” (Compl. ¶ 257.)

The parties do not dispute that the business names or marks are used in commerce; both

Advantage Tape Advertising and ADvantage sell advertisements regionally.

       Although the word at the heart of the dispute—“advantage”—is commonly used

in a variety of industries and for a variety of purposes, because ATA was well known to


                                           -17-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 18 of 28




the class of customers that ADvantage is allegedly now targeting, it is likely more

recognizable to this consumer class than it would be to the general public. Plaintiffs

describe multiple instances in which Cris Burger or McGowan allegedly contacted

competitors or customers and either failed to disclose or intentionally concealed the

distinction between ATA and ADvantage. The likelihood of confusion is compounded by

the continuity of personnel (Cris Burger and McGowan) between ATA, SYT, and

ADvantage. Because Plaintiffs have plausibly alleged that they own the trademark for

“Advantage Tape Advertising,” that Defendants’ use of “ADvantage” is likely to cause

confusion, and that Defendants used “ADvantage” with an intent to confuse, the Court

will deny Cris Burger, ADvantage, and McGowan’s Motions to Dismiss Count Eleven.


IV.    STATE LAW CLAIMS


       A. Common Law Trademark Infringement (Count Ten) and Violations of the
          MDTPA (Count Thirteen) – C. Burger, ADvantage, and McGowan

       Despite their distinct origins, the elements for proving trademark infringement

claims under the common law, the MDTPA, and the Lanham Act mirror each other, and

Courts analyze them coextensively. DaimlerChrysler AG v. Bloom, 315 F.3d 932, 935 n.3

(8th Cir. 2003); DeRosier v. 5931 Business Trust, 870 F. Supp. 941, 947 n.8 (D. Minn. 1994).

As explained above, the Court finds that Plaintiffs have pleaded sufficient facts to suggest

that they own the trademark for Advantage Tape Advertising, that Defendants’ use of

ADvantage is likely to cause confusion, and that Defendants used ADvantage with an


                                           -18-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 19 of 28




intent to confuse. Accordingly, the Court will likewise deny Cris Burger/ADvantage’s and

McGowan’s Motions to Dismiss Counts Ten and Thirteen for common law trademark

infringement and violations of the MDTPA.


       B. Fraud or Intentional Misrepresentation (Count Eight) – C. Burger, L. Burger,
          and ATA

       Under Minnesota Law, a Plaintiff claiming fraud or intentional misrepresentation

must establish: “(1) a false representation of a past or existing material fact susceptible

of knowledge; (2) made with knowledge of the falsity of the representation or made

without knowing whether it was true or false; (3) with the intention to induce action in

reliance thereon; (4) that the representation caused action in reliance thereon; and (5)

pecuniary damages as a result of the reliance.” U.S. Bank N.A. v. Cold Spring Granite Co.,

802 N.W.2d 363, 373 (Minn. 2011). Allegations of fraud trigger the heightened pleading

standards of Rule 9(b).

       Plaintiffs allege that Defendants Cris Burger, Lisa Burger, and ATA made a number

of representations that they knew to be false, that were material to the negotiations,

made intentionally to induce Plaintiffs to purchase ATA’s Assets, and upon which Plaintiffs

relied to their financial detriment. While the Complaint includes multiple specific

allegations directed at Cris Burger, there is only one allegedly false—but not particularly

significant—statement specifically attributed to Lisa Burger. There are many allegations

that “the Burgers” made representations, or provided incomplete information, but Rule

9(b) requires that Plaintiffs plead “such facts as the time, place, and content of the
                                           -19-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 20 of 28




defendant’s . . . fraudulent acts, including when the acts occurred, who engaged in them,

and what was obtained as a result.” Olson v. Fairview Health Servs. of Minn., 831 F.3d

1063, 1070 (8th Cir. 2016) (quotation omitted). Particularly given the fraught legal and

personal relationship between Cris and Lisa Burger, it does not meet the particularity

requirements of Rule 9(b) to lump the two together without more explicit allegations

related to Lisa Burger’s specific conduct. Plaintiffs have similarly failed to specifically

plead that ATA was involved in the fraudulent conduct alleged against Cris Burger or “the

Burgers.” The Court will accordingly deny Cris Burger’s Motion and will grant Lisa Burger’s

and ATA’s Motions, dismissing Count Eight as to Lisa Burger and ATA without prejudice.

Should Plaintiffs attempt. to cure the deficiency in their pleadings, they must allege

detailed facts supporting fraud specific to Lisa Burger and ATA.


       C.     Negligent Misrepresentation (Count Seven) – C. Burger, L. Burger, and ATA

       To state a claim for negligent misrepresentation, the Plaintiff must demonstrate

that (1) the defendant owed a duty of care to the plaintiff, (2) the defendant supplied

false information to the plaintiff, (3) the plaintiff justifiably relied on that information, and

(4) the defendant failed to exercise reasonable care in communicating the information.

See Aulick v. Skybride Ams., Inc., 860 F.3d 613, 623 (8th Cir. 2017). However, the

Minnesota Supreme Court has “carefully limited recognition of the tort of negligent

misrepresentation,” Williams v. Smith, 820 N.W.2d 807, 821 (Minn. 2012), and Minnesota

courts have not recognized a duty of care for arm’s length commercial transactions,


                                              -20-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 21 of 28




see Smith v. Woodwind Homes, Inc., 605 N.W.2d 418, 424 (Minn. Ct. App. 2000) (“[W]here

adversarial parties negotiate at arm’s length, there is no duty imposed such that a party

could be liable for negligent misrepresentations.”); cf. Valspar Replenish, Inc. v. Gaylord’s

Inc., 764 N.W.2d 359, 370 n.7 (Minn. 2009) (declining to decide whether negligent

misrepresentation can arise from an arm's-length commercial transaction). In this case,

the parties thoroughly negotiated the terms of the Agreement, both sides had access to

legal counsel, and each party was acting in their own commercial interest. Because

Minnesota courts have declined to recognize a duty from this sort of adversarial

transaction, the Court will grant Cris Burger’s, Lisa Burger’s, and ATA’s Motions, and will

dismiss Count Seven with prejudice as to all Defendants.


       D.     Unjust Enrichment (Count Two) – C. Burger, L. Burger and ATA, and
              Quantum Meruit (Count Three) – C. Burger and L. Burger

       To prevail on a claim of unjust enrichment under Minnesota law, “a claimant must

establish an implied-in-law or quasi-contract in which the defendant received a benefit of

value that unjustly enriched the defendant in a manner that is illegal or unlawful.” Caldas

v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 838 (Minn. 2012).               “Unjust

enrichment may be founded on failure of consideration, fraud, or mistake, or situations

where it would be morally wrong for one party to enrich himself at the expense of

another.” Mon-Ray, Inc. v. Granite Re, Inc., 677 N.W.2d 434, 440 (Minn. Ct. App. 2004)

(quotation omitted). “Recovery in quantum meruit may be obtained where a benefit is

conferred and knowingly accepted under such circumstances that would make it unjust
                                            -21-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 22 of 28




to permit its retention without payment.” In re Stevenson Assocs., Inc., 777 F.2d 415, 421

(8th Cir. 1985). In Minnesota, “[t]he existence of an express contract between the parties

precludes recovery under the theories of quasi-contract, unjust enrichment, or quantum

meruit.” Sterling Capital Advisors, Inc. v. Herzog, 575 N.W.2d 121, 126 (Minn. Ct. App.

1998) (citing Sharp v. Laubersheimer, 347 N.W.2d 268, 271 (Minn. 1984)).

       Plaintiffs acknowledge that they cannot prevail on both breach of contract and

unjust enrichment/quantum meruit claims. Nevertheless, at the motion to dismiss stage

courts “routinely permit the assertion of contract and quasi-contract claims together.”

Cummins Law Office, P.A. v. Norman Graphic Printing Co., 826 F. Supp. 2d 1127, 1130 (D.

Minn. 2011). The Court finds that Plaintiffs have pleaded sufficiently plausible allegations

of unjust enrichment and quantum meruit as an alternative to the breach of contract

claims, discussed below, to survive a motion to dismiss. Therefore, the Court will deny

Cris Burger’s and Lisa Burger’s Motions to Dismiss Counts Two and Three, and ATA’s

Motion to Dismiss Count Two.


       E.     Breach of Contract (Counts One and Six) – C. Burger, L. Burger, and ATA

       To plausibly allege breach of contract in Minnesota, Plaintiffs must demonstrate:

“(1) formation of a contract, (2) performance by plaintiff of any conditions precedent to

his right to demand performance by the defendant, and (3) breach of the contract by

defendant.” Park Nicollet Clinic v. Hamann, 808 N.W.2d 828, 833 (Minn. 2011). The

elements of a breach of warranty claim are (1) the existence of a warranty, (2) breach of


                                           -22-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 23 of 28




the warranty, and (3) causation of damages. Peterson v. Bendix Home Sys. Inc., 318

N.W.2d 50, 52–53 (Minn. 1982). 7

       The Agreement includes several express warranties and obligations that attach to

the Seller and the Shareholders, respectively. Ordinarily, one party to a transaction does

not have a duty to disclose material facts to the other. Klein v. First Edina Nat'l Bank, 196

N.W.2d 619, 622 (1972). However, in this case, the Seller had an explicit duty not to

withhold any material facts and guaranteed that no representation or warranty contained

any untrue material statements. Plaintiffs make detailed allegations about the falsity of

particular representations that relate to the express warranties in the Agreement.

Because ATA, as the Seller, was responsible for the key representations and warranties at

issue, the Court will deny ATA’s Motion to Dismiss Counts One and Six.

       The Burgers each argue that they are listed as Shareholders on the Agreement and

all pertinent representations and warranties are made by the Seller, ATA. Thus, Cris

Burger and Lisa Burger each assert that any representations made by the Burgers were in

a professional capacity on behalf of ATA. Corporate officers are generally “shielded from

personal liability” to allow them to act “in the best interests of the corporation.” Furlev




7 None of the parties dispute that a contract was formed or that Plaintiffs performed the
conditions precedent to demand Defendants’ performance of the contract, so the Court need
only address whether Plaintiffs have sufficiently alleged a breach and by whom. With regard to
the breach of warranty claim, Plaintiffs have exhaustively pleaded that they were damaged by
purchasing $1.5 million worth of assets that they would not have purchased but for the breach
of warranty, so the Court will not address the damage question in further detail here.

                                            -23-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 24 of 28




Sales & Assocs., Inc. v. N. Am. Auto. Warehouse, Inc., 325 N.W.2d 20, 26 (Minn. 1982).

However, the corporate veil can be pierced to impose personal liability on a shareholder

who engages in fraudulent conduct in the discharge of official duty. See Victoria Elevator

Co. v. Meriden Grain Co., Inc., 283 N.W.2d 509, 512 (Minn. 1979) (discussing fraud as a

reason to impose personal liability). Further, a duty to disclose material facts may be

imposed under special circumstances, including if disclosure is required to prevent one’s

words from misleading the other party, or if one has special knowledge of material facts

to which the other party does not have access. Klein, 196 N.W.2d at 622. Plaintiffs have

plausibly alleged that those special conditions are present in this dispute.

       Because a breach of contract claim does not require the heightened pleading

standards of Rule 9(b), the Court will resolve ambiguous references to actions taken by

“the Burgers” in Plaintiffs’ favor for Counts One and Six, allowing Plaintiffs the opportunity

to prove that Cris Burger and Lisa Burger acted in a way that would justify piercing the

corporate veil as to representations made in a professional capacity. The Court will

therefore deny Cris Burger’s and Lisa Burger’s Motions to Dismiss Counts One and Six.


       F.     Breach of Warranty to Indemnify (Count Fourteen) – C. Burger, L. Burger,
              and ATA

       Under Minnesota law, an indemnity agreement should be “construed according to

the principles generally applied in the construction or interpretation of other contracts,”

Buchwald v. Univ. of Minn., 573 N.W.2d 723, 726 (Minn. Ct. App. 1998), and should

receive “a fair construction that will accomplish its stated purpose,” Sorenson v. Safety
                                            -24-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 25 of 28




Flate, Inc., 235 N.W.2d 848, 852 (Minn. 1975) (quoting N.P. Ry. Co. v. Thornton Bros. Co.,

288 N.W. 226, 227 (Minn. 1939)). The central question is whether the contract language

is ambiguous. In re RFC and RESCAP Liquidating Trust Action, 332 F. Supp. 3d 1101, 1130–

31 (D. Minn. 2018).

       In this case, the Agreement is explicit that the Seller, ATA, will indemnify Purchaser,

officers, directors, and shareholders harmless against a host of conditions, including

breaches of warranty or failure to perform any of Seller’s obligations under the

agreement. Accordingly, the Court will deny ATA’s Motion to Dismiss Count Fourteen.

Because the Agreement includes no indemnification by Shareholders, the Court will grant

Cris Burger’s and Lisa Burger’s Motions and will dismiss Count Fourteen with prejudice as

to Cris Burger and Lisa Burger.


       G.     Breach of Non-Competition Agreements (Counts Four and Five) – C. Burger
              and L. Burger

       Minnesota courts have upheld non-competition agreements “where the restraint

is for a just and honest purpose, for the protection of a legitimate interest of the party in

whose favor it is imposed, reasonable as between the parties, and not injurious to the

public[.]” Haynes v. Monson, 224 N.W.2d 482, 483 (1974) (quotation omitted). These

types of covenants should be strictly construed. Id. Plaintiffs must also show that they

performed any conditions precedent to their right to demand performance by the

defendant. Hamann, 808 N.W.2d at 833.



                                            -25-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 26 of 28




       Plaintiffs do not allege facts consistent with a plausible violation of Cris Burger’s

NCA prior to August 2018, and after August 2018 the agreement was no longer in effect

due to Plaintiffs’ default on the Promissory Note. The allegations against Lisa Burger also

fall short of stating a plausible claim for breach. Accordingly, the Court will grant Cris

Burger’s and Lisa Burger’s Motions and dismiss Counts Four and Five with prejudice.


       H.     Tortious Interference with Contract (Count Twelve) – C. Burger,
              ADvantage, and McGowan

       Plaintiffs allege that Cris Burger and McGowan, using ADvantage, conspired to

interfere with Cris Burger’s NCA. To prevail on a claim of tortious interference with

contract, a plaintiff needs to establish the following elements: “(1) the existence of a

contract; (2) the alleged wrongdoer’s knowledge of the contract; (3) intentional

procurement of its breach; (4) without justification; and (5) damages.” E-Shops Corp. v.

U.S. Bank Ass’n, 678 F.3d 659, 664 (8th Cir. 2012).

       For the reasons discussed above, Cris Burger’s Non-Compete Agreement has not

been in effect since August 2018 and ADvantage was not created until 2019. In the

absence of a contract, the Court will grant Cris Burger/ADvantage’s and David McGowan’s

motions and dismiss Count Twelve against all parties with prejudice.


       I.     Declaratory Judgment (Count Fifteen)

       Courts generally deny claims for declaratory relief where the relief sought may be

obtained under other causes of action, Althaus v. Cenlar Agency, Inc., No. 17-445, 2017


                                            -26-
       CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 27 of 28




WL 4536074, at *6 (D. Minn. Oct. 10, 2017), or where the declaratory judgment request

is redundant with other asserted claims.      Mille Lacs Band of Chippewa Indians v.

Minnesota, 152 F.R.D. 580, 582 (D. Minn. 1993). Because the claims that survive the

various Motions to Dismiss rely upon development of the factual record and would be

better served through other legal avenues, the Court will dismiss Count Fifteen as to all

parties.


                                        ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant ATA’s Motion to Dismiss [Docket No. 8], Defendant

Lisa Burger’s Motion to Dismiss [Docket No. 26], Defendants Cris Burger and The

ADvantage Companies’ Motion to Dismiss [Docket No. 34], and Defendant David

McGowan’s Motion for Judgment on the Pleadings [Docket No. 56] are each GRANTED in

part and DENIED in part, as follows:

       1. Count 1: Breach of Asset Purchase Agreement — Motions to Dismiss are
          DENIED as to Defendants Cris Burger, Lisa Burger, and ATA;
       2. Count 2: Unjust Enrichment — Motions to Dismiss are DENIED as to Cris Burger,
          Lisa Burger, and ATA;
       3. Count 3: Quantum Meruit — Motions to Dismiss are DENIED as to Cris Burger
          and Lisa Burger;
       4. Count 4: Breach of Non-Competition Agreement (Cris Burger) — Motion to
          Dismiss is GRANTED, and Count 4 is DISMISSED with prejudice as to Cris
          Burger;
       5. Count 5: Breach of Non-Competition Agreement (Lisa Burger) — Motion to
          Dismiss is GRANTED, and Count 5 is DISMISSED with prejudice as to Lisa
          Burger;
                                          -27-
      CASE 0:20-cv-00794-JRT-KMM Doc. 81 Filed 01/12/21 Page 28 of 28




      6. Count 6: Breach of Warranty — Motions to Dismiss are DENIED as to Cris
         Burger, Lisa Burger, and ATA;
      7. Count 7: Negligent Misrepresentation — Motions to Dismiss are GRANTED, and
         Count 7 is DISMISSED with prejudice as to Cris Burger, Lisa Burger, and ATA;
      8. Count 8: Fraud/Intentional Misrepresentation — Motion to Dismiss is DENIED
         as to Cris Burger; Motions to Dismiss are GRANTED and Count 8 is DISMISSED
         without prejudice as to Lisa Burger and ATA;
      9. Count 9: RICO Violations — Motions to Dismiss are GRANTED and Count 4 is
         DISMISSED with prejudice as to all Defendants;
      10. Count 10: Common Law Trademark Infringement — Motions to Dismiss are
          DENIED as to Cris Burger, ADvantage, and McGowan;
      11. Count 11: Lanham Act Violations — Motions to Dismiss are DENIED as to Cris
          Burger, ADvantage, and David McGowan;
      12. Count 12: Tortious Interference with Contract — Motions to Dismiss are
          GRANTED and Count 12 is DISMISSED with prejudice as to Cris Burger,
          ADvantage, and McGowan;
      13. Count 13: Minnesota Deceptive Trade Practices Act Violations — Motions to
          Dismiss are DENIED as to Cris Burger, ADvantage, and David McGowan;
      14. Count 14: Breach of Warranty to Indemnify — Motions to Dismiss are DENIED
          as to ATA; Motions to Dismiss are GRANTED and Count 14 is DISMISSED with
          prejudice as to Cris Burger and Lisa Burger;
      15. Count 15: Declaratory Judgment — DISMISSED without prejudice as to all
          parties.




DATED: January 12, 2021                        _____                    _____
at Minneapolis, Minnesota.                           JOHN R. TUNHEIM
                                                         Chief Judge
                                                 United States District Court




                                        -28-
